Citation Nr: 1101031	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The appellant has verified Recognized Guerrilla Service from May 
1, 1945, to September 26, 1945, and Regular Philippine Army 
service from September 27, 1945, to May 1, 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an Administrative Decision of the Manila, 
Philippines, Regional Office (RO), which determined that the 
appellant was not entitled to recognition as a POW.  Although the 
claims file is located in Chicago, Illinois, the Manila RO has 
jurisdiction over claims involving Philippine service.  In April 
2008, the appellant appeared at a videoconference hearing held 
before the undersigned Veterans Law Judge.  The Board issued a 
decision denying the benefit sought in August 2008.

The appellant perfected an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2010 memorandum 
decision, the Court vacated the Board's August 2008 decision and 
remanded the matter back to the Board for further evidentiary 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The appellant is seeking recognition as a former prisoner of war 
for VA benefits purposes.  He asserts that he entered into 
service with the United States Army in July 1942 and remained in 
such service until April 1947.  He further asserts that he was 
detained by Japanese forces as a prisoner of war from December 
1942 to April 1943.  

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  The Court has 
construed the issue on appeal as, "whether the Veteran has 
recognized service from December 1942 to April 1943, not whether 
the Veteran was held by Japanese forces at that time."  
Therefore, the Board will do likewise.  If the Appellant's 
service during this period is ultimately verified and recognized, 
then further inquiry into the question of whether he was forcibly 
detained or interned in the line of duty by the Japanese, will be 
appropriate at that point.

In the Court's memorandum decision, the Court relied upon a 
decision promulgated by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) after the August 2008 Board 
decision in this case.  In Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008), the Federal Circuit held that, pursuant to both 38 
C.F.R. § 3.203(c) and the Secretary's statutory duty to assist 
(as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by 
a claimant in support of a request for verification of service 
from the service department must be submitted to the service 
department for review.  This was not accomplished in the present 
case.  In this case, because the Appellant's claims file has been 
rebuilt, it is not clear what documentation has been provided to 
the service department in the past.  Therefore, copies of all 
relevant evidence and information pertaining to the appellant's 
claimed period of active service from December 1942 to April 1943 
should be forwarded to the service department.  
  
At a minimum, this evidence should include the following 
documents:  

+the appellant's January 1960 application for settlement of 
claims of Filipino Veterans under the Republic of the Philippines 
Act No. 1889; 

+the report of Honorable Discharge from the United States Army 
and War Department Adjutant General Office Form 53-55, Enlisted 
Record and Report of Separation; 

+an Informal Information Reply from the National Personnel 
Records Center dated October 9, 1992, in which a Certification of 
Military Service lists the appellant's service as beginning on 
April 22, 1942, and ending on April 30, 1947.  

+Special Orders from the 20th Station Hospital dated March 6, 
1947, with a list of AUS soldiers appended to which the 
appellant's name is handwritten into the otherwise typed form; 

+a War Department Adjutant General Office Statement of Military 
Service, dated September 16, 1948; 

+a certification of the appellant's service signed by Romeo 
Soriben, Records Office of the Office of the Adjutant General of 
the Philippine Army, which lists the appellant as joining the 
guerillas on January 1, 1942, and being discharged on May 10, 
1946;  

+a February 1989 letter disputing an RO decision, in which the 
appellant claimed to have been recruited as a civilian into the 
United States Army and sworn into the 14th Infantry, serving 
under "General [redacted]," Major [redacted], and 
"Lieutenant [redacted];" 

+a letter dated March 26, 1990, in which the appellant requested 
reconsideration from the Board regarding his non-service 
connected disability pension claim and provided extensive detail 
of his time in service, including that he was inducted into the 
"C" Co. of the 14th Infantry on July 22, 1942, and served until 
1947; 

+a July 16, 1953 affidavit by [redacted] indicating that 
Mr. [redacted] served with the appellant and that the appellant was 
injured while transporting Japanese war prisoners on December 2, 
1945; 

+a July 18, 1953 affidavit by [redacted] affirming that the 
appellant was injured on December 8, 1945, in a truck accident 
while escorting Japanese prisoners; 

+a February 6, 1947 affidavit by [redacted] indicating that 
the appellant was an attaché to Mr. [redacted], in the "C" Company 
of the 14th Infantry, until his surrender in December of 1942; 

+a January 30, 1947 affidavit by [redacted] to the effect 
that the appellant served in the Army of the United States until 
he surrendered to "Japanese Forces" in December of 1942; and 

+a July 18, 1953 affidavit from the appellant himself, in which 
he swore that he was inducted into "C" Company, 14th Infantry 
on July 22, 1942. 

Additionally, any new evidence which the appellant may choose to 
provide after receiving this remand should be forwarded to the 
service department, as well, because he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Copies of the above documents and any 
others deemed helpful should be provided to 
the appropriate service department and/or 
the National Personnel Records Center 
(NPRC) for verification as to whether the 
appellant had service in the Army of the 
United States from December 1942 to April 
1943.  All contacts with NPRC and any other 
appropriate agencies should be fully 
documented in the claims file. 

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



